972 F.2d 1342
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Leon Lee SMITH, Plaintiff-Appellant,v.James ROWLAND, et al., Defendant-Appellee.
No. 91-15858.
United States Court of Appeals, Ninth Circuit.
Submitted July 22, 1992.*Decided July 29, 1992.

Before CANBY, REINHARDT and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Plaintiff Leon Smith appeals from the district court's dismissal of his civil rights action under 42 U.S.C. § 1983.   We affirm.


3
Smith has failed to present any meritorious arguments on this appeal.   Smith did not adequately raise before the district court the arguments contained in his informal brief.   Accordingly, we decline to consider them.   Partington v. Gedan, 880 F.2d 116, 130 (9th Cir.1989), vacated on other grounds, 110 S. Ct. 3265 (1990).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3